Citation Nr: 0928509	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
pes planus.

2.  Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to August 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In December 2006 the Board issued a decision that granted 
service connection for flat feet.  At that time, the Board 
also remanded the issues of entitlement to service connection 
for low back disability and a psychiatric disability for 
development; the file has now been returned to the Board for 
further appellate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  A low back disorder was not present until more than one 
year following the Veteran's discharge from service, and no 
current low back disorder is etiologically related to the 
Veteran's active service or his service-connected pes planus.  

2.  An acquired psychiatric disorder was not present until 
more than one year following the Veteran's discharge from 
service, and no current psychiatric disorder is etiologically 
related to service.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, the incurrence or aggravation of arthritis 
of the low back during such service may not be presumed, and 
a low back disability is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310(a) (2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A psychiatric disability was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
a low back disorder and a psychiatric disorder.  The Board 
will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all 
required notice, to include notice pertaining to the 
disability-rating and effective-date elements of his claims, 
by letters dated in February 2007 and March 2008.  Although 
these letters were sent after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the receipt of all 
pertinent evidence, the originating agency readjudicated the 
Veteran's claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
Moreover, as explained below, the Board has determined that 
service connection is not warranted for either of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.
 
The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's full 
service treatment records (STRs) are not in the claims file 
and are presumed to have been destroyed in a fire at the 
National Personnel Records Center (NPRC); if service records 
are presumed to have been destroyed while in government 
custody, VA's duty to assist is heightened and includes an 
obligation to search for other forms of records that support 
the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  In 
this case, the originating agency has searched for other 
forms of records in compliance with the Board's remand in 
December 2006, without avail.  Given that the STRs of record 
include a service pre-induction physical examination report 
and a separation examination report, the Board has no reason 
to believe that any further STRs remain in existence and 
concludes that any further effort to pursue records from 
other agencies would be futile.  Remands that would only 
result in imposing additional burdens on VA, with no benefit 
flowing to the claimant, are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Veteran reported to VA examiners in April 2007 that he 
began to draw Social Security Administration (SSA) disability 
benefits shortly after 1970.  The Veteran is now 
approximately 76 years old.  Under 42 U.S.C. § 402, the 
Veteran's SSA disability award was automatically converted to 
"old age" benefits when he turned 65.  In light of that 
fact, and in light of the fact that SSA's Document Retention 
Schedule requires the destruction of any disability records 
when the beneficiary reaches age 72, there is no purpose to 
be served pursuing records from that agency.  

In this case treatment records are on file from those VA and 
non-VA medical providers identified by the Veteran as having 
relevant records.  The Veteran has been afforded medical 
examinations in response to his claims for service 
connection.  Neither the Veteran nor his representative has 
identified any other evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claims were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms an in-service 
stressor; and credible supporting evidence that the in-
service stressor occurred.  38 C.F.R. § 3.304(f).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
or arthritis to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for a Low Back Disorder

The Veteran contends he has a low back disorder secondary to 
his service-connected pes planus.  He also cites childhood 
polio that he asserts left him with one leg shorter than the 
other and muscle wasting in the left leg.

STRs associated with the claims file include the reports of 
the Veteran's pre-induction physical examination in March 
1953 and his separation physical examination in August 1955.  
Both examination reports cite pes planus but no other 
musculoskeletal disorder, and both examinations show PULHES 
profile of 111111.  

(The "PULHES" profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to 4 (medical condition or physical defect 
that is below the level of medical fitness required for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina," the "U" indicates "upper 
extremities," the "L" is indicative of "lower 
extremities," the "H" reflects the condition of the 
"hearing and ears," the "E" is indicative of the "eyes," 
and the "S" stands for "psychiatric condition."  Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992)).

The Board notes at this point that the entrance examination 
report shows the feet (line 36) as abnormal for pes planus 
and the spine and other musculoskeletal (line 38) as normal, 
while the separation examination report shows "normal" in 
line 36 and "abnormal" in line 38; the Veteran has 
submitted numerous duplicative copies of the separation 
examination report with writing thereon indicating his belief 
that the entry in the separation examination report shows a 
spine disorder on separation.  However, the separation report 
clearly explains the abnormality in line 38 refers to pes 
planus ND (not disabling).  

A VA orthopedic treatment note dated in February 1998 states 
the Veteran denied back pain and walked without a limp.  The 
physician noted the left leg was 1 cm shorter than the right 
leg, which was well within the limits of the general populace 
for leg length discrepancy.  The Veteran reported atrophy of 
the left thigh and calf, and the examiner noted a 3 cm 
difference between the left and right calves and a 2.5 cm 
difference between the left and right thighs.  The examiner 
opined the exertional claudication of the left calf may be 
cardiovascular in nature; the atrophy had been present for 
well over two decades and was of unknown etiology.  

The Veteran presented to a VA outpatient clinic in April 2001 
for disability evaluation.  The clinician noted a history of 
degenerative joint disease (DJD) of the spine, which was 
confirmed by a bone density test in 1998.  The Veteran gave a 
history of some paralysis of the left leg since childhood 
with atrophy of the left leg, but the examiner found no 
apparent evidence of difficulty with ambulation currently or 
in the Veteran's records.  On examination there were no 
obvious spinal abnormalities or deformities, although there 
was a 3 cm discrepancy between the left and right calves with 
some muscle atrophy in the lower left leg.  The physician's 
impression was chronic low back pain likely secondary to DJD 
documented by previous bone densitometry.  The physician also 
noted a history of left leg paralysis with documented muscle 
atrophy of the left lower leg and flat feet by examination.

A VA physical medicine and rehabilitation services (PM&RS) 
note dated in March 2006 shows the Veteran was evaluated for 
left leg weakness and foot drop; he also complained of lower 
back pain radiating down the left leg, which he stated had 
been present since he had polio.  On examination the Veteran 
walked with a cane and limped to the left side; there was 
atrophy of the left calf and the left leg was noted to be 1 
inch shorter than the right.  There was normal lordosis of 
the back.  There was no tenderness of the spine, but there 
was a trigger point on the paraspinal muscles that caused 
pain to radiate into the buttocks.  The examiner noted 
"good" lumbar flexion, extension and lateral rotation.  
There was no noted diagnosis of a current spinal disorder.

The Veteran had a VA examination of the spine in August 2007 
during which he reported a history of back pain during active 
duty, particularly standing at attention.  He reported 
receiving treatment after service, including osteopathic and 
chiropractic manipulation, home traction and pain medication.  
The Veteran denied spine trauma or surgery.  The Veteran 
reported left foot and leg weakness that the examiner stated 
were secondary to the effects of polio; he also reported 
erectile dysfunction that the examiner stated may be 
secondary to psychological issues.  The examiner, who had 
reviewed the claims file, noted the Veteran's subjective 
symptoms and objective symptoms per clinical examination in 
detail.  An X-ray examination revealed severe degenerative 
disc changes at L3-4, L4-5 and L5-S1 with intervertebral disc 
narrowing.  The examiner diagnosed DJD and degenerative disc 
disease (DDD).

The examiner opined it is less likely than not the Veteran's 
DDD or DJD was caused by or a result of military service, or 
aggravated by the service-connected pes planus.  The examiner 
stated as rationale that there is no documentation of any 
back problem prior to April 2001, and there is no scientific 
basis for linking pes planus to DJD.     

Although the examiner did not specifically address whether 
the Veteran's low back disability was caused by pes planus, 
his statement that there is no scientific basis for linking 
pes planus to DJD indicates that he believes that there is no 
such causal relationship. 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  See Willis v. Derwinski, 1 
Vet. App. 66 (1991).  In this case, the opinion of the VA 
examiner presents competent and uncontroverted medical 
opinion against the Veteran's claim.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board has accordingly considered the lay evidence submitted 
by the Veteran, in the form of his correspondence to VA, as 
well as the medical evidence cited above.

In his correspondence to VA the Veteran has frequently cited 
his resentment at being drafted into the Army despite having 
been rejected as 4-F by the Marine Corps; the Veteran 
contends he should never have been drafted, and that he 
should have been medically discharged during basic training 
but instead was sent to Germany to serve a full enlistment.  
The questions of whether the Veteran should have been drafted 
and whether he should have been medically discharged are not 
before the Board; his arguments do not show entitlement to 
service connection for his claimed low back disorder.

The Veteran also has argued that his back disorder is due to 
his service-connected pes planus.  However, whether his back 
disorder was caused or aggravated by his pes planus is a 
medical question that the Veteran, as a layperson, is not 
competent to answer.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Rather, it is the province of trained health 
care professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As detailed 
above, the medical opinion in this case is against the 
Veteran's claim.

Based on the medical and lay evidence above, the Board finds 
the criteria for service connection for a low back disorder 
are not met.  Accordingly, the claim must be denied.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.  

Service Connection for a Psychiatric Disorder

STRs associated with the claims file include the reports of 
the Veteran's pre-induction physical examination in March 
1953 and his separation physical examination in August 1955.  
Both examination reports show clinical psychiatric evaluation 
as "normal" and both examinations show PULHES profile of 
S1; as explained above, an S1 profile indicates the highest 
state of psychiatric fitness.

The Veteran initially claimed service connection for major 
depression that began in service as fish odor syndrome.  As 
noted below, he has not been diagnosed with the claimed major 
depressive disorder; rather, he has been formally diagnosed 
with generalized anxiety disorder and avoidant personality 
disorder.  However, the Board acknowledges that the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board will accordingly consider 
entitlement to service connection for any and all psychiatric 
disorders.

A VA Mental Health Clinic note by Dr. SHG dated in December 
1999 shows a clinical impression of situational adjustment 
secondary to multiple medical problems (difficulty walking, 
chronic pain, legal blindness, and a syndrome he referred to 
as "fish odor syndrome" that caused him to emit an odor and 
had been medically worked up several times without success).  
Dr. SHG referred the Veteran to another clinician to look 
into the question of fish odor syndrome, but there is no 
indication in the record this was accomplished.

A subsequent VA Mental Health Clinic Note by Dr. SHG dated in 
November 2000 states the Veteran had been undergoing 
treatment for phobic and dysthymic disorders that had existed 
since service.  Much of the Veteran's phobia stemmed from a 
condition known as fish odor syndrome from which the Veteran 
suffered in service and resulted in teasing, humiliation and 
ostracism.  The Veteran was drafted into service despite 
preexisting flat feet and spinal deformity; during service 
the Veteran was unable to stand at attention due to these 
disorders, and he was consequently humiliated and assaulted 
by his Drill Instructor and lost several teeth.  The Veteran 
currently suffered from social phobia, avoidance, dysthymia, 
low self-esteem, extreme self-consciousness, fear of 
humiliation, painful memories of service, and nightmares of 
being humiliated and assaulted in front of his peers.  Dr. 
SHG's impression was PTSD secondary to military service.

In a March 2001 note Dr. SHG characterized the Veteran's 
disorder as a "mixed anxiety disorder" manifested by 
anxiety, agoraphobia and social phobia. 

A September 2006 VA dermatology note states the Veteran was 
evaluated for "fish odor syndrome" otherwise known as 
trimethylaminuria.  The physician noted trimethylaminuria is 
a genetic disorder; the Veteran stated he had the problem of 
fish odor for many years and had never had a prescription for 
treatment.  There were no abnormal dermatological findings on 
examination; the physician's impression was trimethylaminuria 
by history.

The Veteran had a VA psychiatric examination in August 2007 
during which he reported having been treated by Dr. SHG 
during a period of approximately two years; he ceased VA 
treatment (including medications) because he did not have 
transportation to VA.  The examiner, who had reviewed the 
claims file, noted the Veteran's subjective account of his 
psychiatric symptoms in detail, as well as clinical 
observations.  The Veteran reported having had his teeth 
knocked out by a Drill Instructor in basic training, as well 
as his anger at having been drafted despite being physically 
unfit for active duty.  The examiner stated the Veteran met 
the criteria for two diagnoses; i.e., generalized anxiety 
disorder and avoidant personality disorder.  The examiner 
opined it does not appear the Veteran's disabilities were 
caused or exacerbated by military service.

On review of the above medical evidence, the Board notes 
there have been clinical impressions for a number of possible 
psychiatric disorders, including PTSD and mixed personality 
disorder.  He has only been formally diagnosed with two 
psychiatric disorders, generalized anxiety disorder and 
avoidant personality disorder.  

As noted above, personality disorders are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).  

PTSD is an anxiety disorder for which service connection may 
be granted, and in this case the Veteran reported a potential 
in-service stressor (physical assault by his Drill Sergeant).  
However, there is no diagnosis of PTSD.  Dr. SHG noted an 
impression in November 2000 of "PTSD secondary to military 
service" but in March 2001 Dr. SHG stated an impression of 
"mixed anxiety disorder."  The VA examiner, who examined 
the claims file and interviewed the Veteran, received the 
Veteran's firsthand account of the alleged assault but did 
not diagnose PTSD.

The VA examiner formally diagnosed generalized anxiety 
disorder, but stated the disorder is not likely caused or 
exacerbated by military service.  The findings of a physician 
are medical conclusions that the Board cannot ignore or 
disregard.  Willis, 1 Vet. App. 66.  There is no medical 
evidence of any acquired psychiatric disorder in service or 
until years thereafter.  In addition, there is no medical 
evidence linking the Veteran's generalized anxiety disorder 
to service.  Thus, it is clear that the medical evidence is 
against the Veteran's claim.

In addition to the medical evidence above the Board has 
considered the lay evidence articulated in the Veteran's 
correspondence to VA.  The Veteran has argued that his 
claimed psychiatric disorder is due to his military service, 
but as a layperson he is not considered capable of opining, 
however sincerely, in regard to causation of his psychiatric 
disability.  See Espiritu, 2 Vet. App. 492.  As detailed 
above, the medical opinion in this case is against the claim.

Based on the medical and lay evidence above, the Board finds 
the criteria for service connection for a psychiatric 
disorder are not met.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.


ORDER

Service connection for a low back disability is denied.

Service connection for psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


